IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                              :                         NO. 374
                                    :
         ORDER AMENDING RULE        :                         MAGISTERIAL DOCKET
         101 OF THE PENNSYLVANIA    :
         RULES AND STANDARDS WITH :
         RESPECT TO OFFICES OF      :
         MAGISTERIAL DISTRICT JUDGES:
                                    :
                                    :


                                                ORDER


PER CURIAM

      AND NOW, this 5th day of August, 2014, IT IS ORDERED pursuant to Article V,
Section 10 of the Constitution of Pennsylvania that Rule 101 of the Pennsylvania Rules
and Standards with Respect to Offices of Magisterial District Judges is amended in the
attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective on September 4, 2014.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.